 In the MatterOf PATIIFINDERCHEMICAL CORPORATION,EMPLOYERandUNITED GAS, COKE, AND CHEMICAL WORKERS Or AMERICA, CIO,-PETITIONERCase No. 3-R-1484.-Decided June 0, 1947Mr. Walter E. de Bruin,of Akron, Ohio, andMr. Frank H. Man-chester,of Niagara Falls, N. Y., for the Employer.Mr. Raymond R. Bloom,of Niagara Falls, N. Y., for the Petitioner,Mr. Frank J. O'Brien,of Niagara Falls, N. Y., for the Intervenor.Mr. Gerald P. Leicht,of counsel to the Board.DECISIONANDORDERUpon a petitioli duly filed, the National Labor Relations Board, onFebruary 28, 1947, conducted a prehearing election among employeesof the Employer in the alleged appropriate unit, to determine whetherthey desired to be represented by the Petitioner,2 or by the Intervenor,for the purposes of collective bargaining, or by neither.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that of the approximately 54 eligible voters,47 cast valid ballots, of which 14 were for the Petitioner, 11 were forthe Intervenor, and 22 were against both participating labor organi-zations ; in addition, 4 ballots were challenged.Thereafter, an appropriate hearing in the case was held at NiagaraFalls, New York, on April 9,1947, before Francis X. Helgesen, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.3The name of the Petitioner appears in the caption as amended at the hearing.2The Petitioner appeared on the ballot as Local 277,United Chemical Workers, CIO.3Among other rulings, the hearing officer properly denied the Motion to Strike made bycounsel for the Employer.This Motion was directed to data appearing on the challengedballot envelopes of the four employees whose ballots were challenged and also to the read-ing of such data into the record at the hearing by the hearing officer.The only employeeswhose ballots were challenged at the prehearing election were the four guards: ClarenceDixon,Joe Bender,Norman MacKeage,and D. L. Roach.The agent of the Board acted in accordance with established procedures at the prehear-ing election.The purpose of his questioning these four employees with respect to theirduties and in briefly recording this information on the challenged ballot envelopes was toascertain the eligibility of the four guards and to record the basis for the challenges to74 N. L.R. B., No. 58.347 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon.the entire record in the case,4 the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERPathfinder Chemical Corporation is a `Vest Virginia corporation,having its principal office and place of business in the city of NiagaraFalls, New York, where it is engaged in the manufacture of plasticresin, used principally for flooring, waterproofing and sheathing.TheEmployer is licensed to do business in the State of New York and is Itsubsidiary of the Goodyear Tire & Rubber Company, of Akron, Ohio.The Employer commenced operations at its Niagara Falls plant inNovember 1946, and although not as yet in full production, it antici-pates normal annual purchases of raw materials, valued in excess of$25,000, of which approximately 25 percent will be shipped to theNiagara Falls plant from points outside the State of New York.TheEmployer anticipates annual sales of finished products at its NiagaraFalls plant, valued in excess of $25,000, all of which will be shippedto points outside the State of New York.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.District 50, United Mine `Yorkers of America, herein called theIntervenor, is a labor organization affiliated with the American Federa-tion of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.their ballots.The action of the hearing officer in reading such data into the record wasfor the purpose of showing on the record the grounds for the challenges to the four ballots.Independent evidence with respect to the duties of the guards whose ballots were challenged,including the testimony of two of the guards,was taken at the hearing;and all partieswere afforded full opportunity to examine and cross-examine witnesses and to introduceevidence bearing on all issues,including those raised by the challenges.Our findingsherein are based entirely upon such independent evidence4On May 7, 1947, the parties entered into a stipulation correcting the record in certainminor respects.The stipulation is hereby approved and the record is corrected in accord-ance with the provisions of the stipulation PATHFINDER CHEMICAL CORPORATION349We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITAll parties agree that a unit composed of all production and main-tenance employees of the Employer's Niagara Falls plant, excludinglaboratory technicians, office employees and supervisory employees, isappropriate.There is disagreement among them, however, as to theinclusion of guards, whom the Employer and the Petitioner wouldexclude, and the Intervenor would include.The Employer employs four guards who are under the direct super-vision of the plant superintendent.They are hourly paid, like theproduction workers, but do no production work. The guards are uni-formed, deputized and bonded, but do not carry arms .5The NiagaraFalls plant operates on three shifts and the guards work on rotatingshifts.Their duties, which are generally the same, are as follows :to patrol the factory and make certain everything is in order; to oper-ate the gate house and the entrance to the office and factory; to checkcars and trucks entering and leaving the gate; to check proper identi-fication of employees and visitors; to keep gate house records; to com-municate with foremen on late or absent employees; to answer the gatehouse telephone and keep in order clock card records concerningfactory employees; to enforce safety and working rules and maintainorder and discipline.During the day, the guard on duty spends mostof his time at the gate house, while at night, the guard on duty patrolsthe plant every 2 hours, in addition to his other duties.Because it appears that the guards possess substantial monitorialduties with relation to other employees, in that they are clothed withauthority to prevent violations of the Employer's rules by employeesand to employ reasonable force to enforce such rules, we shall, inaccordance with our usual practice, exclude them from the Unit .6We find that all production and maintenance employees of the Em-ployer's Niagara Falls plant, excluding guards, laboratory technicians,office employees, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.The guards were recently deputized by the city of Niagara Falls',hatter of Electro Metallurgical Company,69 N L. R.B 772Matter of MonsantoChemical Company,71N L. R B 11;Matter of Electric Aatto-Late Company, 71N. L R B747, Mattelof TheOkonate Company, 73 N. LR B 1187 350DECISIONSOF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATIONOF REPRESENTATIVESAs heretofore noted, the ballots of the four guards, Clarence Dixon,Joe Bender, Norman. MacKeage, and D. L. Roach, were challenged atthe prehearing election.Inasmuch 'as we have determined to excludethe four guards from the appropriate unit, the challenges to their bal-lots are hereby sustained.Thus, the results of the prehearing elec-tion show that no choice has received a majority of the valid votes castand that a run-off election maybe in order. In these circumstances, weshall remand the case to the Regional Director for the Third Regionto conduct a run-off election pursuant to Section 203.56 of the Board'sRules and Regulations-Series 4, if request therefor is made by aproper party within 10 days after the date of the annexed Order.ORDERIT Is HEREBY ORDERED that this case be, and the same hereby is, re-manded to the Regional Director for the Third Region to conduct arun-off election pursuant to Section 203.56 of National Labor RelationsBoard's Rules and Regulations-Series 4, if request therefor is madeby a proper party within 10 days after the date of this Order.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.